Bennett, Judge,
concurring in the result and dissenting in part:
I concur in the result the court has reached wherein it has, on reconsideration, reversed its holding in the same matter reported at 198 Ct. Cl. 650, 461 F. 2d 784 (1972). I am troubled, however, 'by what appears to be a holding that where laches is invoked as a defense it must always be proved, never presumed, although the longer the delay the less need there is to search for specific prejudice and the greater the shift to plaintiff of the task of demonstrating lack of prejudice. These cases must be considered individually on their facts but I would think there could be a situation where plaintiff delayed his suit for many years and where prejudice could reasonably be presumed. I wish to reserve my right to question such cases. In the ordinary situation, the court is correct in that at least some showing of prejudice by defendant should be made in order for it to prevail under this doctrine.
The court’s opinion also appears to reject precedents deemed obscure by reason of age on the ground that they are difficult to find even though reported in the court’s official Reports. That is a little too sweeping for me. Old cases, like old wine, need not be rejected for age. Sometimes they are the best. Although the finding of either may require diligent search, the reward may be great.